                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                              NO. 5:18-CR-0278-FL

UNITED STATES OF AMERICA                 )
                                         )
       v.                                )   ORDER TO SEAL
                                         )
GABRIEL MANCILLA RIBERA                  )
                                         )



      Upon motion of the United States, it is hereby ORDERED that Docket Entry

Number 30 in the above-captioned case be sealed by the Clerk.

      It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to the United States Attorney and Defendant=s attorney.

      This the 27th day of February, 2019.




                                     ___________________________________
                                     LOUISE W. FLANAGAN
                                     UNITED STATES DISTRICT JUDGE
